Appealby the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered July 30, 1991, convicting him of attempted murder in the second degree (two counts), criminal use of a firearm in the first degree (two counts), assault in the first degree (four counts), and criminal use of a firearm in the second degree (four counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Sullivan, Harwood, Rosenblatt and Copertino, JJ., concur.